Hoyt, C. J.
(concurring).—In my opinion the conclusion of the majority of the court is inconsistent with the holding in McEachern v. Brackett and Warburton v. Ralph, referred to therein, and I think the better practice would have been to retain this case for hearing upon the merits, upon the authority of those. A construction of a statute relating to practice announced by this court should control decisions made thereafter as certainty is the important thing.
However, as the conclusion of the majority in this case is,-in my opinion the correct one, as shown by my dissent from the opinions in the case above referred to, I am content to concur in the result..